Filed 6/26/13 P. v. Texas CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A137503
v.
SHAWN PATRICK TEXAS,                                                 (Lake County
                                                                     Super. Ct. No. CR930314)
         Defendant and Appellant.


         Shawn Patrick Texas appeals from a judgment upon his plea of no contest to
malicious destruction of property (Pen. Code, § 594, subd. (a)). He contends that the trial
court erroneously imposed a $90 booking fee without finding that he had the ability to
pay the fee. We affirm.
                                      I. FACTUAL BACKGROUND
         On August 22, 2012, a complaint was filed charging defendant with stalking while
subject to a restraining order (Pen. Code, § 646.9, subd. (b)) and malicious destruction of
property. The charges stemmed from defendant’s arrest for violating a restraining order
and breaking the rear door window of a patrol car. On November 26, 2012, the court
placed defendant on probation for a period of three years on conditions including that he
serve 120 days in the county jail, pay a restitution fine of $720, pay a court operations
assessment of $40, a criminal conviction assessment of $30, and a criminal justice




                                                             1
administrative fee of $90.1 Defendant waived a reading of the amount and statutory
authority for the fines which were ordered imposed, and expressly agreed to imposition
of each of the conditions of probation.
                                      II. DISCUSSION
       Defendant contends that the trial court erred in imposing the $90 criminal justice
administrative fee (booking fee) without finding that he had the ability to pay the fine.2
The People argue that defendant waived the claim because he failed to object to
imposition of the fine in the trial court.
       The issue was recently addressed by our Supreme Court in People v. McCullough
(2013) 56 Cal. 4th 589 (McCullough). The Court held that “because a court’s imposition
of a booking fee is confined to factual determinations, a defendant who fails to challenge
the sufficiency of the evidence at the proceeding when the fee is imposed may not raise
the challenge on appeal.” (Id. at p. 597.) The court reasoned that its review of statutes in
which the Legislature has required a court to determine if a defendant is able to pay a fee
indicated “that the Legislature considers the financial burden of the booking fee to be de
minimis and has interposed no procedural safeguards or guidelines for its imposition. In
this context, the rationale for forfeiture is particularly strong.” (Id. at p. 599.) Thus, the
court concluded: “Given that imposition of a fee is of much less moment than imposition
of sentence, and that the goals advanced by judicial forfeiture apply equally here, we see
no reason to conclude that the rule permitting challenges made to the sufficiency of the


       1
        The court also imposed sentence on two probation violation matters, case nos.
CR929150 (45 days) and CR930178 (90 days), the sentences to be served concurrently to
each other, and awarded a total of 45 days credit against those terms.
       2
         Government Code section 29550, subdivision (c), provides in relevant part:
“Any county whose officer or agent arrests a person is entitled to recover from the
arrested person a criminal justice administration [booking] fee for administrative costs it
incurs in conjunction with the arrest if the person is convicted of any criminal offense
related to the arrest, whether or not it is the offense for which the person was originally
booked . . . .” Subdivision (d)(2) provides that “[t]he court shall, as a condition of
probation, order the convicted person, based on his or her ability to pay, to reimburse the
county for the criminal justice administrative fee . . . .”


                                               2
evidence to support a judgment for the first time on appeal ‘should apply to a finding of’
ability to pay a booking fee . . . .” (Ibid.)
       Accordingly, we conclude that defendant forfeited his claim that he lacked the
ability to pay the booking fee. (McCullough, supra, 56 Cal.4th at p. 599.)
                                     III. DISPOSITION
       The judgment is affirmed.



                                                    _________________________
                                                    Rivera, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Humes, J.




                                                3